952 So. 2d 1268 (2007)
STATE of Florida, Appellant,
v.
Pamela Lynn KNIGHT, Appellee.
No. 2D06-1973.
District Court of Appeal of Florida, Second District.
April 11, 2007.
Bill McCollum, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
James Marion Moorman, Public Defender, and Allyn M. Giambalvo, Assistant Public Defender, Bartow, for Appellant.
PER CURIAM.
An order granting a defendant's pretrial motion to suppress identification testimony is not appealable under Florida Rule of Appellate Procedure 9.140, but the order is reviewable by common-law certiorari. See State v. Arriagada, 518 So. 2d 918 (Fla. 1988). See also State v. Wilson, 483 So. 2d 23, 25 (Fla. 2d DCA 1985). We therefore treat the State's appeal of the order granting the motion to suppress as a petition for writ of certiorari. The petition is denied.
WHATLEY and DAVIS, JJ., and MASTERS, ELLEN S., Associate Judge, Concur.